         Case 4:20-cv-01321-LPR Document 14 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSHUA DALE BRIGHTWELL                                                                 PLAINTIFF

v.                             Case No. 4:20-cv-01321-LPR-JJV

LANCE BONDS, et al.                                                                 DEFENDANTS

                                          JUDGMENT

       Pursuant to the Orders of dismissal filed in this case, it is considered, ordered, and adjudged

that plaintiff Joshua Dale Brightwell’s complaint is dismissed without prejudice. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Orders

and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 16th day of April, 2021.



                                                                      ______________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
